UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53598 Commission File Number BCO HYDROCARBON LTD. (Exact name of registrant as specified in its charter) Nevada 26-3261559 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8th Street, Clyde Hill, WA 98004-1645 (Address of principal executive offices) (Zip Code) (888) 211-7181 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 138,937,500 common shares outstanding as of July 7, 2010. (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 BCO Hydrocarbon Ltd. TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 6 PART II – Other Information Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 9 Item 4. (Removed and Reserved) 9 Item 5. Other Information 9 Item 6. Exhibits 9 Signatures 10 i PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month and nine month periods ended May 31, 2010, are not necessarily indicative of the results that may be expected for the fiscal year ending August 31, 2010.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended August 31, 2009. Page Unaudited Financial Statements F-1 Balance Sheets F-2 Statements of Operations and Comprehensive Loss F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 to F-8 3 BCO HYDROCARBON LTD. (An exploration stage enterprise) INTERIM FINANCIAL STATEMENTS (Stated in US Dollars) (UNAUDITED) F-1 BCO HYDROCARBON LTD. (An exploration stage enterprise) Balance Sheets (Unaudited) May 31, August 31, Current Assets Cash $ $ Prepaid expense - - Total Current Assets Oil and gas properties: Undeveloped, unproven properties (Note 3) Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Total Current Liabilities Stockholders' Equity Common stock, $0.0001 par value, 650,000,000 shares authorized, 138,937,500 shares issued and outstanding on May 31, 2010 and August 31, 2009. 13,894 13,894 Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders'Equity $ $ The accompanying notes are an integral part of these financial statements. F-2 BCO HYDROCARBON LTD. (An exploration stage enterprise) Statements of Operations For the three and nine months ended May 31, 2010 and 2009 and for the period from Inception (August 19, 2008) to May 31, 2010 (Unaudited) Three months ended May 31, Nine months ended May 31, Inception August 19, 2008 Through May 31, 2010 Revenues $
